Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-16-2007

USA v. Wilson
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-2511




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Wilson" (2007). 2007 Decisions. Paper 1290.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1290


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                  Case No: 06-2511

                          UNITED STATES OF AMERICA

                                            v.

                                 GILBERT WILSON,

                                           Appellant


                   On Appeal from the United States District Court
                             for the District of New Jersey
                             District Court No. 05-CR-643
               District Court Judge: The Honorable Jerome B. Simandle


                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                   April 12, 2007

                     Before: SMITH and COWEN, Circuit Judges,
                              and YOHN, District Judge*

                                 (Filed April 16, 2007)


                                      OPINION


SMITH, Circuit Judge.

      Gilbert Wilson pleaded guilty to a one count indictment, which charged him with


      *
       The Honorable William H. Yohn, Senior District Judge for the Eastern District of
Pennsylvania, sitting by designation.

                                           1
being a felon in possession of a firearm in violation of 18 U.S.C. § 922(g). The pre-

sentence report enhanced Wilson’s offense level by two points under United States

Sentencing Guideline (U.S.S.G.) § 2K2.1(b)(4) because the firearm had been reported as

stolen. The total offense level of 23 and the criminal history category of V yielded a

guideline range of 84 to 105 months.

       At sentencing, Wilson argued that the enhancement for a stolen firearm should not

be applied. The District Court concluded that there was insufficient evidence to prove

that the firearm was stolen and declined to apply the enhancement. The District Court

was not persuaded, however, by Wilson’s argument that his criminal history category of

V overstated the seriousness of his past criminal conduct, thereby warranting a downward

departure. See U.S.S.G. § 4A1.3(b). The Court explained:

       [T]here is a continuous thread from 1988 through 1990 and continuing
       throughout the ‘90s all the way through the year 2005 of the defendant
       continuing to violate the law, to be disrespectful of the law, his possession
       and use of narcotic drugs without looking for any treatment and his
       uncontrolled, or poorly controlled . . . anger management. That’s what
       makes this crime of possession of a firearm by a convicted felon a
       significant and substantial charge . . . . I find that Category V is as accurate
       a description as any of the prior history that brings us here today.

Based on these factors, the Court determined that Wilson’s guideline range, calculated on

an adjusted offense level of 21 and a criminal history category of V, was 70 to 87 months.

       In an effort to obtain a sentence below the guideline range, Wilson asserted that his

guideline range was too severe as it would impose a sentence that was greater than

necessary to achieve the purposes set out in 18 U.S.C. § 3553(a)(2). The District Court


                                               2
disagreed. The Court acknowledged that post-Booker1 the guideline range was only one

factor to consider under § 3553(a). After noting the other factors warranting

consideration and the circumstances of Wilson’s offense, the Court commented that it

“would like to think that by age 35 that Mr. Wilson has learned the lessons of all his prior

criminal involvement within the system, but I just don’t see it.” The Court rhetorically

asked what sentence was “sufficient but no greater than necessary to achieve the purposes

that are spelled out in Section 3553(a),” and declared that “[u]nder all of these

circumstances, I’ve determine[d] that a sentence of 70 months is the appropriate sentence

and that it’s sufficient but no greater than necessary to achieve these goals.” By way of

explanation, the Court cited the need to protect the community, the “wisdom” of the

guidelines, and the need to deter Wilson from engaging in further criminal activity.

       Wilson appealed.2 He does not challenge the computation of his sentencing

guideline. Rather, he contends that the District Court unreasonably applied the § 3553(a)

sentencing factors. According to Wilson, the District Court erred by mechanically relying

on the wisdom of the guidelines and by failing to appreciate his argument that the

circumstances of his offense, his personal history, and his characteristics were unlike

most felons-in-possession. As a result, Wilson asserts that the Court failed to recognize



       1
        See United States v. Booker, 543 U.S. 220 (2005).
       2
        The District Court had jurisdiction under 18 U.S.C. § 3231. We exercise
appellate jurisdiction pursuant to 18 U.S.C. § 3742(a). See United States v. Cooper, 437
F.3d 324, 327-28 (3d Cir. 2006).

                                              3
that his advisory guideline range of 70 to 87 months was excessive and that a sentence at

the lower end of the guideline range was greater than necessary to achieve the purposes of

sentencing.

       “To determine if the court acted reasonably in imposing the resulting sentence, we

must first be satisfied the court exercised its discretion by considering the relevant factors.

. . . The record must demonstrate the trial court gave meaningful consideration to the §

3553(a) factors.” United States v. Cooper, 437 F.3d 324, 329 (3d Cir. 2006). After

reviewing the record before us, we are satisfied that the District Court complied with

Cooper’s directives. The transcript of the sentencing hearing confirms that the District

Court not only addressed all of Wilson’s legal and factual arguments, but that it also

considered the relevant § 3553(a) factors. The Court’s thoughtful consideration of these

factors is reflected in its explanation for denying the request for a § 4A1.3(b) downward

departure on the basis that Wilson’s criminal history category overstated the seriousness

of his past criminal history.

       We are mindful of Wilson’s contention that the District Court failed to appreciate

his argument that the policy judgments of § 2K2.1 were inapposite in this case and

yielded an excessively high guideline range. We find, however, that the Court fully

considered this argument, and that it was well aware that it could impose a sentence that

varied from the advisory guideline range based on Wilson’s individual characteristics.

That the District Court ultimately rejected such an option given Wilson’s persistent

problems with anger management, his ongoing involvement with marijuana, and his

                                              4
continuing violations of law, does not render the sentence imposed unreasonable.

      Accordingly, we conclude that Wilson has failed to meet his burden of proving the

unreasonableness of his sentence. We will affirm the judgment of the District Court.




                                            5